DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 9-10, 12-13 and 19-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Park et al (US 2017/0285844).
In regards to claim 1, Park discloses an electronic device, comprising: a display panel, comprising:
a display screen (display panel 3006) configured to display an image (Fig. 30 and paragraphs 515-516);
an antenna (conductive pattern 3008), attached to the display panel, and disposed on the display screen (Fig. 30 and paragraphs 516, 742);
a first connecting member (PCB 4820), positioned external to the display screen (Fig. 48 and paragraphs 741-746);
a radio frequency (RF) signal processing circuit (RF module 229), mounted on the first connecting member (Fig. 48 and paragraphs 98, 750); and
a second connecting member (FPCB 48001), configured to electrically connect the first connecting member and the antenna, and configured to be more flexible than the first connecting member (Fig. 48 and paragraphs 516, 741-746).

In regards to claim 6, Park discloses the electronic device of claim 1, wherein:
the display panel is configured to have a stacked structure including a plurality of layers (Fig. 30 and paragraphs 515-516), and
the antenna is positioned in the stacked structure of the display panel (Fig. 30 and paragraphs 515-516).

In regards to claim 7, Park discloses the electronic device of claim 6, wherein:
the display panel further comprises an image display layer and a touch screen panel layer that is stacked on the image display layer (Fig. 30 and paragraphs 515-516), and
the antenna is positioned on the touch screen panel layer, or is positioned between the touch screen panel layer and the image display layer (Fig. 30 and paragraphs 515-516).

In regards to claim 9, Park discloses the electronic device of claim 6, wherein:
the display panel further comprises a cover glass (window 3001) (Fig. 30 and paragraphs 515-516), and
the antenna is positioned on a bottom layer of the cover glass, or is positioned on a top layer of the cover glass (Fig. 30 and paragraphs 515-516).

In regards to claim 10, the electronic device of claim 1, further comprising:
a bezel (second portion 3006-2 no display), configured to cover at least a portion of an edge of the display panel (Fig. 30 and paragraphs 517-522),
wherein the antenna is at least partly positioned on a portion of the display panel covered with the bezel (Fig. 30 and paragraphs 517-522).

In regards to claim 12, Park discloses the electronic device of claim 1, wherein the first connecting member is positioned on one of a lateral side and a rear side of the display panel (Fig. 48 and paragraphs 741-746).

In regards to claim 13, Park discloses the electronic device of claim 1, wherein the RF signal processing circuit includes one of a radio frequency integrated circuit (RFIC) chip and an extended front-end module (eFEM) chip (paragraph 97-98).

In regards to claim 19, a smart watch device, comprising:
a display panel comprising a display screen (display panel 3006) configured to display an image (Fig. 30 and paragraphs 515-516); and
an antenna (conductive pattern 3008), positioned adjacent to an edge of the display screen (Fig. 30 and paragraphs 516, 742).

In regards to claim 20, Park discloses the smart watch device of claim 19, wherein the antenna is coupled to the display panel, and is positioned on the display screen (Fig. 30 and paragraphs 515-516).

In regards to claim 21, Park discloses the smart watch device of claim 19, wherein the antenna is positioned adjacent to an outer edge of the display screen (Fig. 30 and paragraphs 515-516).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0285844) in view of Wang et al (US 2022/0302576).
In regards to claim 2, Park does not disclose the electronic device of claim 1, wherein the antenna is positioned adjacent to a right edge and a left edge of the display screen.
Wang discloses wherein the antenna is positioned adjacent to a right edge and a left edge of the display screen (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Wang, radar system to detect gestures, because you can have a radar detection system in a device without a bezel (paragraph 5).

In regards to claim 3, Park does not disclose the electronic device of claim 2, wherein:
the display screen is vertically partitioned in an upper region, a middle region, and a lower region, and
the antenna is positioned in at least one region of the upper region, the middle region, and the lower region.
Wang discloses the display screen is vertically partitioned in an upper region, a middle region, and a lower region (paragraph 26), and
the antenna is positioned in at least one region of the upper region, the middle region, and the lower region (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Wang, radar system to detect gestures, because you can have a radar detection system in a device without a bezel (paragraph 5).

In regards to claim 4, Park does not disclose the electronic device of claim 2, wherein the antenna is configured so that a plurality of antenna patches are formed in pairs to be symmetric with respect to a width-directional center axis of the display screen, and are positioned on the right edge and the left edge of the display screen.
Wang discloses wherein the antenna is configured so that a plurality of antenna patches are formed in pairs to be symmetric with respect to a width-directional center axis of the display screen, and are positioned on the right edge and the left edge of the display screen (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Wang, radar system to detect gestures, because you can have a radar detection system in a device without a bezel (paragraph 5).

In regards to claim 5, Park does not disclose the electronic device of claim 4, wherein the antenna patches comprise at least one pair of transmitting antenna patches and at least one pair of receiving antenna patches.
Wang discloses wherein the antenna patches comprise at least one pair of transmitting antenna patches and at least one pair of receiving antenna patches (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Wang, radar system to detect gestures, because you can have a radar detection system in a device without a bezel (paragraph 5).

In regards to claim 22, Park does not disclose the smart watch device of claim 19, wherein the antenna is configured so that a plurality of antenna patches are formed in pairs to be symmetric with respect to a width-directional center axis of the display screen.
Wang discloses wherein the antenna is configured so that a plurality of antenna patches are formed in pairs to be symmetric with respect to a width-directional center axis of the display screen (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Wang, radar system to detect gestures, because you can have a radar detection system in a device without a bezel (paragraph 5).

In regards to claim 23, Park does not disclose the smart watch device of claim 22, wherein the plurality of antenna patches comprises one pair of transmitting antenna patches and two pairs of receiving antenna patches.
Wang discloses wherein the plurality of antenna patches comprises one pair of transmitting antenna patches and two pairs of receiving antenna patches (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Wang, radar system to detect gestures, because you can have a radar detection system in a device without a bezel (paragraph 5).

In regards to claim 24, Park does not disclose the smart watch device of claim 19, wherein the antenna is a gesture sensing antenna.
Wang discloses wherein the antenna is a gesture sensing antenna (paragraphs 7, 34, 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings of Wang, radar system to detect gestures, because you can have a radar detection system in a device without a bezel (paragraph 5).

Allowable Subject Matter
Claims 8, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 16, it recites, among other features, “a lens, comprising a transparent display panel comprising a display screen configured to display an image;
an antenna, positioned adjacent to an edge of the lens; and
a glasses frame, coupled with the lens, and configured to support the lens”.
The Prior Art discloses a device with an antenna at an edge of a display.  The Prior Art does not disclose a lens, comprising a transparent display panel comprising a display screen configured to display an image; an antenna, positioned adjacent to an edge of the lens; and a glasses frame, coupled with the lens, and configured to support the lens.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 18, 2022